Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 19, 2016

The Court of Appeals hereby passes the following order:

A16D0333. ESTATE OF MILDRED DAVIS, MURIEL MONTIA, EXECUTOR
    v. DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
    FOR LONG BEACH MORTGAGE LOAN TRUST 2005-WL3 et al.

      Murial Montia filed suit against Deutsche Bank National Trust Company as
trustee for Long Beach Mortgage Loan Trust 2005 WL3 and Select Portfolio
Servicing, Inc., et al. alleging a quiet title claim and seeking the appointment of a
special master. After the trial court dismissed the complaint, Montia filed an
application for discretionary appeal in this Court.
       The Supreme Court, however, has original appellate jurisdiction over cases
involving title to land. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (1). Because
this appeal involves title to land, jurisdiction appears to lie in the Supreme Court. See
Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              04/19/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.